DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2022 has been considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  "impeller blade" in line 8 should be changed to "impeller blades".  Appropriate correction is required.
Claim Interpretation
Claim 6 recites the conditional limitation “if the number of impeller blades is odd, the number of shut-off nozzles is twice that of the impeller blades”.  However, it is noted the limitation is required only if the condition is present (e.g. an even number would not require twice the number of nozzles).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “joint positions” in line 6.  It is unclear what joint is/are being referred to.  Specifically, lines 5-6 recite “feeding in the plastic….at different joint positions” but it is unclear if joint positions refer to positions where the nozzles meet the mold or to where the cover disc meets the impeller blades.  Examiner has interpreted joint positions as positions on the cover disc corresponding the where the cover disc joins with the impeller blade.  This is consistent with claim 3, which refer to the joint positions as joint positions of the cover disc in line 3.
Claims 2-11 are rejected for depending on claim 1.
Claim 3 recites the limitation “are each located between the impeller blades”.  It is unclear what is meant by between the impeller blades, with respect to the location of the joint positions.  Are the joint positions located between any specific pair or pairs of impeller blades?  As written, joint positions located at the center of the cover disc would be located between opposing impeller blades when viewed in a projection.  For examination purposes the limitation is read as “are each located between adjacent impeller blades”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki (US 2006/0290030 A1), in view of Brandes (WO 2019048273 A1; translation as provided).
Regarding claim 1, Tamaki discloses a method for manufacturing an impeller (100 in Figures 3-4) with a number of impeller blades (101) and a cover disc (101) covering the impeller blades comprising: 
injection-molding the impeller blades (Figure 1 and 6-9; paragraph 0051) from plastic (paragraph 0030, such as polypropylene and polyamide) into an injection mold (1); 
feeding the plastic into the injection mold via a number of nozzles at different joint positions (ends of runner 14 corresponding to multiple gates 15); and 
determining the number of nozzles as a function of the number of impeller blades (as shown in Figure 4, number of gates 15 (e.g. and corresponding runner ends 14) corresponding to number of blades 101).
Tamaki teaches all the elements of claim 1 as discussed above but does not disclose a cascade injection molding process of feeding the plastic at the different joint positions with different opening times and the nozzles being shut-off nozzles.
In the same field of injection molding fans/impellers, Brandes discloses a method of injection molding the blades of a fan (10 in Figures 1-3), comprising: injecting thermoplastic material (paragraph 0017) into the mold through a plurality of nozzles at different position between the blades (nozzles 6)) using a cascade method of injection material a different times (paragraphs 0070-0072, material is injected…with a time delay by a second nozzle) through the nozzles (nozzles 6.1, 6.2 in Figures 3a-3c) to control the location of weld lines (e.g. joint lines).  A person of ordinary skill in the art would have recognized that applying the known technique of cascade injection molding through multiple nozzles/ports would have yielded the predictable results of improving weld/join lines and resulted in an improved product.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known cascade injection technique disclosed by Brandes to the invention of Tamaki.  This would yield the predictable result of an improved molded fan with stronger and/or less weld/joint lines.  Furthermore, the use of shut-off nozzles would have been obvious for one of ordinary skill in the art to control injection of material at different times as discussed by Brandes.
Regarding claim 2, Tamaki, as modified by Brandes, further discloses correlating various joint positions with the cover disc (as shown in Figure 4 of Tamaki,  joint positions 15 are provided in cover disc 102 (e.g. disc member molding portion 32 in Figure 1)).
Regarding claim 3, Tamaki, as modified by Brandes, teaches all the elements of claim 2 as discussed above but does not disclose correlating the various joint positions of the cover disc in such a way that, when viewed in a projection, the joint positions of the cover disc are each located between [*adjacent] impeller blades.  However, Brandes discloses a position of one of the nozzles (6.2 in Figures 3b and 3c of Brandes) being positioned between adjacent impeller blades.  Placement of the nozzles at specific locations enables targeting where the weld seams are formed within the fan (paragraph 0071).  Likewise, Brandes discloses alternate embodiment wherein the nozzle positions are provided only between the blades (Figures 1b, 2a, 2b of Brandes) such that the weld seams (16) are generated within the blades.  A person of ordinary skill in the art would have recognized that applying the known technique of positioning the nozzles between adjacent blades would have yielded the predictable results of improving weld/join lines location to stronger areas (e.g. within the blade and/or the center of the fan) and resulted in an improved product.  It would have been obvious for one of ordinary skill in the art at the time of filing to applied the known technique of positioning the nozzles between the blades in the locations as disclosed by the alternate embodiments of Brandes.  This would yield the predictable result of an improved molded fan  stronger and/or less weld/joint lines at targeted locations.
Regarding claim 4, Tamaki, as modified by Brandes, teaches all the elements of claim 1 as discussed above and further discloses the number of shut-off nozzles corresponds to the number of impeller blades (Figure 4 of Tamaki, each blade 101 corresponds to a gate 15) but does not disclose the number of impeller blades being even.  As Applicant has not provided a showing of criticality as to the number of impeller blades or presented an unexpected result produced therefrom, it would have been obvious for one of ordinary skill to have provided an even number of impeller blades as a matter of design choice.  Likewise, Brandes discloses various embodiments (Figures 1-3) wherein the number of blades is even and odd having the same function.
Regarding claim 5, Tamaki, as modified by Brandes, further discloses if the number of impeller blades is odd, the number of shut-off nozzles is greater than the number of impeller blades (Figure 3c of Brandes; paragraph 0072, additional nozzles allow mitigating binding seams at alternate locations).
Regarding claim 6, Tamaki, as modified by Brandes, the number of impeller blades is even (Figure 4 of Tamaki).
Regarding claim 7, Tamaki, as modified by Brandes, further discloses a plurality of the shut-off nozzles are respectively divided into cascade groups, and the cascade groups have successive shut-off nozzle opening times (groups 6.1, 6.2 in Figure 3c; paragraph 0072 of Brandes, by a time-delayed introduction of material…formation of the weld can be prevented).
Regarding claim 8, , Tamaki, as modified by Brandes, teaches all the elements of claim 7 and further discloses positioning the shut-off nozzles of one of the cascade groups where the joint lines of the plastic fed from the shut-off nozzles of another cascade group are located (paragraph 0072, the second nozzle in this case arranged at a position at which a binding seam would be formed).
Regarding claim 9, Tamaki, as modified by Brandes, further discloses the impeller is a radial impeller (as shown in Figures 3-4 of Tamaki, Figures 1-3 of Brandes).
Regarding claim 10, Tamaki, as modified by Brandes, further discloses the plastic is a fiber-reinforced plastic (paragraphs 0007, 0009, 0017, 0032 of Brandes, flow fronts and thus a fiber reinforcement…of the at least one weld can be increased).
Regarding claim 11, the limitation “manufactured according to the method” is a product-by-process limitation and is not further limiting in so far as the structure of the product is concerned. “[Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” [emphasis added] In re Thorpe, 1 11 F.2d 695, 698, 227 US FQ 964, 966 (Fed, Cir. 1985). See MPEP § 21.13. Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 29 2 (Fed. Cir. 1983).  In the instant case, Tamaki, as modified by Brandes, disclose an impeller with a number of impeller blades and a cover disc (100 in Figure 3 of Brandes) as well as said impeller being made with the method according to claim 1 (reference claim 1 above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Striegel (US 2010/0225025 A1) discloses using automated shut-off valves in a cascade injection molding method.
Kammler (US 2005/0123712 A1) discloses injection molding a fan with an even number of blades, each having a corresponding gate port, and using a fiber reinforced plastic.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIRAK NGUON/Examiner, Art Unit 1741                                                                                                                                                                                                        11/16/2022